418 N.W.2d 162 (1988)
In re Petition for DISCIPLINARY ACTION AGAINST John R. SPEAKMAN, an Attorney at Law of the State of Minnesota.
No. C9-87-1848.
Supreme Court of Minnesota.
January 15, 1988.

ORDER
The Director of Lawyers Professional Responsibility filed with this court a petition alleging that the respondent John R. Speakman had violated certain of the disciplinary rules and that such violations warranted public discipline. The Director and the respondent later entered into a stipulation wherein the respondent waived all of his rights available to him pursuant to Rule 14 and Rule 15 of the Rules on Lawyers Professional Responsibility. The respondent further unconditionally admitted that he had failed to timely file state and federal individual income tax returns for the years 1981 and 1983; had failed to file or timely file state and federal employers quarterly income tax withholding returns since 1984 and pay taxes thereon as due; and that he has neglected the handling of the probate of the Liffrig estate since 1982. *163 In the stipulation the Director and respondent join in recommending appropriate public discipline.
The court having examined the petition, the answer, and the stipulation, NOW ORDERS:
1. The respondent John R. Speakman is hereby indefinitely suspended from the practice of law.
2. That respondent shall not be eligible for reinstatement to the practice of law for a period of at least six months and then only upon the following conditions:
(a) That respondent file an affidavit with the Clerk of Appellate Courts and the Director's office establishing that he is current with the requirements of Continuing Legal Education, has complied with Rules 24 and 26, Rules on Lawyers Professional Responsibility.
(b) That if he had not completed probate of the Liffrig estate before the date of the court's order herein, he agrees to immediately transfer the matter to another attorney and pay all additional fees incurred by the estate.
(c) Prior to application for readmission, the respondent shall successfully complete the professional responsibility portion of the state bar examination.
(d) Respondent shall pay forthwith $750 in costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility.
(f) Prior to reinstatement, respondent shall file all outstanding employer quarterly withholding tax returns and also shall enter into a payment schedule satisfactory to federal and state taxing authorities regarding all outstanding withholding taxes and shall keep the Director of the Lawyers Professional Responsibility Board informed in writing as to arrangements made with taxing authorities for payment of the obligation to those authorities.
(g) Upon respondent's reinstatement, he shall serve two years unsupervised probation which shall be subject to the follow condition:
(1) He shall upon initiation of such reinstatement maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls and other important communications from clients, courts and other persons interested in matters which he is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis. The respondent shall have the obligation of providing verification in writing that these procedures have been established prior to the resumption of the practice of law.
(2) Respondent shall timely file all state and federal individual and employer quarterly withholding tax returns and pay taxes thereon as they become due and he shall affirmatively report, on or before the due date of each quarter during which this probation is in effect, compliance with said filing and payment requirements. If requested, the respondent shall furnish the Director with tax authorizations necessary to obtain verification from the state and federal authorities that said tax returns have been filed and any tax due thereon has been paid in full.